Response to Amendment
The Amendment after Non-Final Rejection filed on 4/14/2022 overcomes all previously set forth rejections.

Drawings
The drawing filed on 4/14/2022 is accepted by the examiner.

Allowable Subject Matter
Claims 1-7 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Zaromb discloses a method comprising: preparing a concentrated KOH solution (saturated-electrolyte solution) by mixing a solid KOH (solid ionic compound) in a liquid in a single-compartment saturated-electrolyte reservoir “18”, transferring a portion of the concentrated KOH solution to electrolyte reservoir “6” (diluted-electrolyte reservoir) through electrolyte circulation; replenishing (mixing) water with the concentrated KOH solution by adding water to the concentrated KOH solution to form a freshly diluted electrolyte; wherein the freshly diluted electrolyte solution has a concentration between 2 and 5 moles/liter that is suited to operate an aluminum air battery “4”; circulating (transferring) the freshly diluted electrolyte solution to the metal air battery.
Tsuzaki et al discloses a method of supplying electrolytic solution comprising:
transferring a portion of saturated-electrolyte solution “8” from a saturated solution tank
“4” (saturated-electrolyte reservoir) directly to a diluted solution tank “9” (diluted-
electrolyte reservoir), and controllably mixing water using valves “14” & “15” with the
saturated electrolyte solution in the diluted solution tank to form a freshly diluted
electrolyte solution.
	However, none of the prior art references expressly teach a method of providing heated electrolyte to a metal air battery, the method comprising: in a dilution process, controllably mixing water with the portion of the saturated electrolyte solution in the diluted electrolyte reservoir to form a freshly diluted electrolyte solution that has a concentration and a functional temperature suited to operate the metal air battery, wherein a pace of the dilution process is determined to heat the freshly diluted electrolyte solution to the functional temperature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729